      Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ASSOCIATION INSURANCE COMPANY                   §
AND AMERICAN BUILDERS                           §
INSURANCE COMPANY,                              §
                                                §
       Plaintiffs,                              §    Civil Action No. 4:20-cv-1398
                                                §
V.                                              §    JURY
                                                §
SCHWAB DESIGN BUILDERS, INC.;                   §
KELLY KLINE; AND PHIL KLINE,                    §
                                                §
       Defendants.                              §

PLAINTIFFS ASSOCIATION INSURANCE COMPANY AND AMERICAN BUILDERS
   INSURANCE COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiffs, Association Insurance Company (“AIC”) and American Builders Insurance

Company (“ABIC”) (collectively, the “Insurers”), file this complaint for declaratory judgment

against defendants, Schwab Design Builders, Inc. (“Schwab”), Kelly Kline and Phil Kline (the

“Klines”), and respectfully show:

                                          PARTIES

       1.      Plaintiff AIC is a Delaware corporation with its principal place of business in

Georgia.

       2.      Plaintiff ABIC is a Delaware corporation with its principal place of business in

Georgia.

       3.      Defendant Schwab is a Texas limited liability company with its principal place of

business in Harris County, Texas. According to public records, Schwab has two members, David

Schwab and Mark Harold Reed, both of whom are individual residents and citizens of Harris
       Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 2 of 9



County, Texas. Schwab may be served with process through its registered a gent, David Schwab,

at 60 N. Creekside Court, Houston, Texas 77055.

        4.      Interested-party defendant Kelly Kline is an individual resident and citizen of

Harris County, Texas. She may be served with process at her residence, 9429 Merlin Drive,

Houston, Texas 77055.

        5.      Interested-party defendant Phil Kline is an individual resident and citizen of

Harris County, Texas. He may be served with process at his residence, 9429 Merlin Drive,

Houston, Texas 77055.

                                  JURISDICTION AND VENUE

        6.      Plaintiffs’ citizenships are diverse from defendants’ citizenships and the amount

in controversy exceeds $75,000, exclusive of interest and costs. Therefore, the Court has subject-

matter jurisdiction over this lawsuit under 28 U.S.C. § 1332(a)(1).

        7.      The Court has personal jurisdiction over defendants because they are Texas

citizens.

        8.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because the

defendants reside in this district and division, and under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to this lawsuit occurred in this district and division.

                                                FACTS

A.      The Project

        9.      This lawsuit arises out of the construction of the Klines’ home at 9429 Merlin

Drive, Houston, Texas 77055.

        10.     The Klines retained Schwab in August 2015 as the general contractor.

        11.     The home was completed and occupied by the Klines in May 2016. Shortly after




                                                    2
       Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 3 of 9



the Klines moved into the home, they allegedly began noticing defects. Some of the issues were

reportedly repaired at that time.

       12.        The Klines sent a Notice of Claim under the Texas Residential Construction

Liability Act on February 1, 2018, in which they maintained there were still issues with the

hardwood floors, countertops, yard drainage, front walkway, HVAC and electrical systems.

B.     The Underlying Arbitration

       13.        On April 4, 2019, the Klines filed an Amended Demand for Arbitration against

Schwab in Case No. 01-19-0000-8996 with the American Arbitration Association (the

“Arbitration”).

       14.        In the Arbitration Demand, the Klines seek recovery of monetary damages for

alleged physical damage to the home, including cost of repair and replacement; costs of moving,

temporary lodging expenses, consequential damages including cost of delay in performance, cost

of substitute performance, cost of mitigation; costs of arbitration; attorney’s fees; and pre-award

and post-award interest.

       15.        In support of that claim for relief, the Klines allege that Schwab failed to

construct the home properly and that such failures and defective construction have resulted in

substantial damage to the Klines. The Klines allege that they have suffered damages as a result

of construction defects and defective repairs, including:

                  a.    Hardwood Floors: The Klines allege the hardwood floors throughout the

                        home reveal numerous incidents of shoddy craftsmanship, substandard

                        installation, and poor quality of materials. The Klines claim Schwab’s

                        failure to install the hardwood floors in a good and workmanlike manner is

                        evident in the numerous incidents of checked or split boards, excessive




                                                  3
Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 4 of 9



            gaps, unacceptable sanding and finishing work, and noise and creaking.

            The hardwood floors were allegedly installed with an inadequate number

            of fasteners required to install wide width hardwood flooring. The Klines

            claim Schwab also installed boards of inconsistent widths which resulted

            in additional spacing issues. There are allegedly floor gaps occurring in

            approximately 4-foot-wide intervals, consistent with moisture in the

            subfloor during installation. The Klines claim the cost to replace these

            defects is estimated to be $95,000 and the cost of moving, storage, and

            temporary living for the Klines’ family of five is estimated to be $10,000.

      b.    Countertops: The Klines claim the marble countertops in the master

            bathroom show evidence of lack of good and workmanlike installation.

            There are allegedly numerous scratches on the marble that were not buffed

            out, while other scratches were buffed out but not polished. As a result, the

            Klines contend the marble has an uneven texture with multiple dull spots.

            The natural stone countertops throughout the home were allegedly never

            sealed, which is standard industry practice, leaving them vulnerable to

            spots and stains over time. The Klines estimate the cost of these repairs to

            be $2,250.00.

      c.    Tile: The Klines claim the tile work throughout the house shows evidence

            of lack of skilled labor. The tile in the mudroom is allegedly uneven, the

            tile in the master bathroom has grout outside the grout lines, and there is

            debris in the grout. The Klines estimate the cost of repair to be $500.00.

      d.    Yard drainage: The Klines claim the front yard lacked proper drainage,




                                      4
      Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 5 of 9



                      which prevented grass from growing in certain areas and water pooling in

                      others. The issues were allegedly exacerbated by Schwab’s alleged failure

                      to properly grade the yard to facilitate water flow. The Klines added

                      additional drainage points to their front yard and had the entire yard

                      properly graded. They allege the cost of repair was $8,253.20.

              e.      Front walkway: The steps leading up to the front door allegedly were not

                      installed in a good and workmanlike manner. Because of this allegedly

                      shoddy construction, water pooled on the steps and did not run off, which

                      resulted in mildew forming on the steps. The Klines had the steps raised

                      on one side which allows the water to drain and prevents mildew. They

                      claim the cost of this repair was $720.00.

              f.      HVAC: The Klines allege the HVAC discharge temperature sensor was

                      wired to L1 and L2 on the contactor causing a direct short. As a result of

                      the alleged failure to properly wire the HVAC system, the conductors

                      frequently get overloaded and the electrical breaker trips. The Klines also

                      request replacement of the contactor and installation into the TXV to the

                      downstairs unit. The cost of this repair is estimated to be $1,028.00.

       16.    The Klines’ causes of action against Schwab include breach of contract, breach of

express and implied warranties, violation of the Texas Deceptive Trade Practices—Consumer

Protection Act (the “DTPA”), fraud, and negligence.

C.     The Policies

       17.    Insurers provide general liability coverage to Schwab under the following policies

that each have limits of $1,000,000 per Occurrence, with a $2,000,000 Aggregate and $1,000




                                                5
      Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 6 of 9



Property Damage Deductible:

                                          PKG 0141832 02 (2/01/2015 - 2/01/2016) by AIC;

                                          PKG 0141832 03 (2/01/2016 - 2/01/2017) by ABIC;

                                          PKG 0141832 04 (2/01/2017 - 02/01/2018) by ABIC;

                                           and

                                          PKG 0141832 05 (2/01/2018 - 02/01/2019) by ABIC.

                               DECLARATORY JUDGMENT

       18.     Insurers bring this claim for declaratory judgment under both Federal Rule of

Civil Procedure 57 and 28 U.S.C. §§ 2201-2202.

       19.     Insurers seek a declaration that the damages sought from Schwab in the

Arbitration are not covered under the policies and that Insurers do not have a duty to defend or

indemnify Schwab in the Arbitration.

       20.     All or substantially all of damages sought by the Klines in the Arbitration (1) are

not for “property damage” caused by an “occurrence” as required by the policies’ insuring

agreements and as the policies define those terms; or (2) fall within the policies’ faulty work

exclusions, next quoted.

       21.     The policies incepting in 2015 and 2016 have endorsement no. GL RFWE TX 02

14, which states:

               GL RFWE 02 14
               FAULTY WORK EXCLUSION WITH RESULTING DAMAGE
               COVERAGE
               This endorsement modifies insurance provided under the
               following:
               COMMERCIAL GENERAL LIABILITY COVERAGE FORM
               In regard only to "your work" in connection with residential
               structures, Exclusion l. Damage to Your Work of Section I -
               Coverages, Coverage A. Bodily Injury and Property Damage
               Liability, 2. Exclusions is deleted and replaced with:


                                                 6
      Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 7 of 9



               I.     Faulty, Defective or Poor Workmanship in Your Work
                      This insurance does not apply to any claim or "suit"
                      for the cost of repair, replacement, adjustment,
                      removal, loss of use, inspection, disposal, or
                      otherwise making good any faulty, defective or poor
                      workmanship in "your work" for which any insured or
                      any      insured's    employees,     contractors,      or
                      subcontractors may be liable.
                      This exclusion does not include "property damage"
                      sustained by any other property that is caused by the
                      faulty, defective or poor workmanship in "your work".
                      This exclusion applies only to residential structures for
                      which coverage is not otherwise excluded under this
                      insurance.

       22.     The policies incepting in 2017 and 2018 have endorsement no. GL RFWE TX 01

15, which states:

               GL RFWE TX 01 15
               TEXAS FAULTY WORK EXCLUSION WITH RESULTING
               DAMAGE COVERAGE
               In regard only to "your work" in connection with residential
               structures, Exclusion l. Damage to Your Work of Section I -
               Coverages, Coverage A. Bodily Injury and Property Damage
               Liability, 2. Exclusions is deleted and replaced with:
               I.       Faulty, Defective or Poor Workmanship in Your Work
                        This insurance does not apply to any claim or "suit"
                        for the cost of repair, replacement, adjustment,
                        removal, loss of use, inspection, disposal, or
                        otherwise making good any faulty, defective or poor
                        workmanship in "your work" for which any insured or
                        any      insured's    employees,     contractors,      or
                        subcontractors may be liable.
                        This exclusion does not apply to "property damage"
                        sustained by any other property that is caused by the
                        faulty, defective or poor workmanship in "your work".
                        This exclusion applies only to residential structures for
                        which coverage is not otherwise excluded under this
                        insurance.

       23.     The foregoing suffices to negate coverage, but there are additional coverage

defenses or issues that may independently preclude coverage, in whole or in part, and Insurers

reserve the right to rely upon them. The additional defenses or issues include, without limitation,



                                                 7
      Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 8 of 9



those listed below.

                     The timing of property damage – property damage must occur during the

                      policy period to fulfill the insuring agreement;

                     Exclusion a for “Expected Or Intended Injury” – some allegations,

                      particularly those of fraud, fall within this exclusion;

                     Exclusion b for “Contractua l Liability” – some allegations are based on

                      Schwab’s assumption of liability in a contract and fall within this exclusion;

                     Exclusion j(5) for property damage to “[t]hat particular part of real property

                      on which you or any contractors or subcontractors working directly or

                      indirectly on your behalf are performing operations, if the 'property damage’

                      arises out of those operations”;

                     Exclusion j(6) for property damage to “[t]hat particular part of any property

                      that must be restored, repaired or replaced because 'your work’ was

                      incorrectly performed on it”;

                     Exclusion k for property damage to “‘your product’ arising out of it or any

                      part of it”;

                     Exclusion m, entitled “Damage to Impaired Property or Property Not

                      Physically Injured”;

                     The fungi exclusions;

                     The “Construction Management Errors and Omissions” exclusions; and

                     The “Contractors – Professional Liability” exclusions.

                                             JURY DEMAND

       24.     Insurers demand a trial by jury on all issues of fact.



                                                      8
      Case 4:20-cv-01398 Document 1 Filed on 04/20/20 in TXSD Page 9 of 9



                                CONCLUSION AND PRAYER

       25.     Because the policies afford no coverage for the allegations in the Arbitration,

Insurers ask the Court for:

               a.      A declaration that Insurers do not have a duty to defend or indemnify
                       Schwab in the Arbitration;

               b.      Court costs; and

               c.      All other relief that the Court deems appropriate.

                                              Respectfully submitted on April 20, 2020:

                                              /s/ Joseph A. Ziemianski
                                              Joseph A. Ziemianski
                                              Attorney in Charge
                                              Texas State Bar No. 00797732
                                              S.D. Texas Bar No. 25915
                                              1221 McKinney, Suite 2900
                                              Houston, Texas 77009
                                              Telephone: (832) 214-3900
                                              Telecopier: (832) 214-3905
                                              E-mail: jziemianski@cozen.com

                                              OF COUNSEL:

                                              COZEN O’CONNOR

                                              Bryan P. Vezey
                                              Texas State Bar No. 00788583
                                              S.D. Texas I.D. No. 19217
                                              (Address, phone numbers and firm as above)
                                              E-mail: bvezey@cozen.com

                                              ATTORNEYS FOR PLAINTIFFS,
                                              ASSOCIATION INSURANCE COMPANY AND
                                              AMERICAN BUILDERS INSURANCE
                                              COMPANY




                                                 9
